 

STOCK OPTION AGREEMENT

 

THIS AGREEMENT made and entered into effective as of September 17, 2018, by and
between BioTime, Inc., a California corporation (the “Company”), and Brian M.
Culley, an employee (the “Employee”) of the Company.

 

W I T N E S S E T H

 

WHEREAS, the Company has adopted the BioTime, Inc. 2012 Equity Incentive Plan
(the “Plan”), administered by the Company’s Board of Directors (the “Board”) or,
in the discretion of the Board, by a committee (the “Committee”), providing for
the granting to its employees or other individuals, stock options to purchase
the Company’s common shares, no par value;

 

WHEREAS, the company intends to grant options to the Employee as a material
inducement to the Employee being hired by the Company, pursuant to Rule 303A.08
of the NYSE Listed Company Manual (the “Inducement Stock Options”);

 

WHEREAS, the Inducement Stock Options are intended to be nonqualified stock
options and are not intended to be treated as incentive stock options within the
meaning of Selection 422(b) of the Code;

 

WHEREAS, the Company intends that the Inducement Stock Options will be granted
outside of the Plan and will not reduce the share reserve of the Plan, but the
Inducement Stock Options will otherwise be subject to the terms of the Plan as
if they had been granted under the Plan; and

 

WHEREAS, the Employee is an officer who is in a position to make an important
contribution to the long-term performance of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

1. Grant. The Company hereby grants to the Employee Inducement Stock Options to
purchase 1,500,000 common shares, no par value (the “Shares”), at the price set
forth in Section 2, on the terms and conditions hereinafter stated and subject
to any limitations contained in the Plan other than the limits contained in
Section 4 of the Plan, which will not apply (the “Option”).

 

2. Exercise Price. The purchase price per Share is two dollars and thirty-one
cents ($2.31) which was the last closing price of the Company’s common shares on
the date of this grant (i.e., September 17, 2018) and 100% of the fair market
value of common stock subject to the option on the grant date.

 

1

 

 

3. Vesting. Unless otherwise terminated as provided by this Agreement, this
option will vest (and thereby become exercisable) as follows: one quarter of the
options shall vest upon completion of 12 full months of continuous employment of
the optionee by the Company measured from September 17, 2018 the date of grant,
and the balance of the options shall vest in 36 equal monthly installments
commencing on the first anniversary of the date of grant, based upon the
completion of each month of continuous employment of the optionee by the
Company. The unvested portion of the Option shall not be exercisable.

 

4. Expiration. Subject to Section __ herein, the vested portion of the options
shall expire on the earliest of (A) ten (10) years from date of grant, (B) three
months after Employee ceases to be an employee of the Company for any reason
other than Employee’s death or Disability (as defined below), or (C) one year
after Employee ceases to be an employee of the Company due to death or
Disability; provided that if Employee dies during the ninety day period
described in clause (B) of this paragraph, the expiration date of the vested
portion of the Option shall be one year after the date of Employee’s death.

 

5. Adjustments in Shares and Purchase Price.

 

(a) In the event of changes in the outstanding common shares or in the capital
structure of the Company by reason of any stock or extraordinary cash dividend,
stock split, reverse stock split, an extraordinary corporate transaction such as
any recapitalization, reorganization, merger, consolidation, combination,
exchange, or other relevant change in capitalization occurring after the date of
grant of this Option, the exercise price and the number of Shares subject to
this Option will be equitably adjusted or substituted, as to the number, price
or kind of a share of securities or other consideration to the extent necessary
to preserve the economic intent of such Award, as determined by the Board or
Committee.

 

(b) Upon the dissolution or liquidation of the Company, or upon a
reorganization, merger, or consolidation of the Company as a result of which the
outstanding securities of the class then subject to options hereunder are
changed into or exchanged for cash or property or securities not of the
Company’s issue, or upon a sale of substantially all the property of the Company
to, or the acquisition of stock representing more than eighty percent (80%) of
the voting power of the stock of the Company then outstanding by, another
corporation or person, this Option shall terminate, unless provision is made in
writing in connection with such transaction for the assumption of options
theretofore granted under the Plan, or the substitution of such options by any
options covering the stock of a successor corporation, or a parent or subsidiary
thereof, with appropriate adjustments as to the number and kind of shares and
prices, in which event this Option shall continue in the manner and under the
terms so provided.

 

(c) To the extent that the foregoing adjustments relate to stock or securities
of the Company or the exercise price of this Option, such adjustments shall be
made by the Board or Committee, whose determination in that respect shall be
final, binding and conclusive.

 

2

 

 

(d) The grant of this Option shall not affect in any way the right of power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.

 

6. Effect of Termination of Employment. In the event of termination of the
Employee’s Continuous Service for any reason other than his or her death or
disability, this Option may not be exercised after the date three months
following the date of termination of Employees Continuous Service, and may be
exercisable only up to the amount vested on the date of termination. “Continuous
Service” means that the Employee’s service with the Company, whether as an
employee, consultant, or director, is not interrupted or terminated, as
determined in accordance with the Plan. Notwithstanding the foregoing, if the
exercise of the Option following the termination of the Employee’s Continuous
Service for any reason would be prohibited at any time because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act or any other state or federal securities law or the rules of any
securities exchange or interdealer quotation system, then the Option shall
terminate on the earlier of (a) the expiration of the term of the Option in
accordance with Section 4(A) above or (b) the expiration of a period after
termination of the Employee’s Continuous Service that is three months after the
end of the period during which the exercise of the Option would be in violation
of such registration or other securities law requirements.

 

7. Effect of Death or Disability. This Option shall be exercisable during the
Employee’s lifetime only by the Employee and shall be nontransferable by the
Employee otherwise than by will or the laws of descent and distribution.

 

(a) In the event the Employee’s Continuous Service terminates on account of the
Employee’s disability, this Option may not be exercised after the earlier of (i)
date 12 months following such termination, and (ii) the expiration of the term
of this Option, and this Option shall be exercisable only up to the amount
vested under Section 3 on the date of disability. Disability shall have the
meaning ascribed to it under Section 22(e)(3) of the Code.

 

(b) In the event Employee’s Continuous Service terminates due to Employee’s
death, or if Employee dies during the three month period following termination
of Employee’s Continuous Service during which the Employee is permitted to
exercise this Option pursuant to Section 6, this Option may be exercised by the
executor or administrator of the Employee’s estate or any person who shall have
acquired this Option from the Employee by his or her will or the applicable law
of descent and distribution, during a period ending on the earlier of (i) 12
months following the date of death, and (ii) the expiration of the term of this
Option, with respect to the number of Shares for which the deceased Employee
would have been entitled to exercise at the time of his or her death, including
the number of Shares that vested upon his death under Section 3, subject to
adjustment under Section 5. Any such transferee exercising this Option must
furnish the Company upon request of the Committee (i) written notice of his or
her status as transferee, (ii) evidence satisfactory to the Company to establish
the validity of the transfer of this Option in compliance with any laws of
regulations pertaining to said transfer, and (iii) written acceptance of the
terms and conditions of this Option as prescribed in this Agreement.

 

3

 

 

8. How to Exercise Option. This Option may be exercised by the person then
entitled to do so as to any Share which may then be purchased by giving written
notice of exercise to the Company, specifying the number of full Shares to be
purchased and accompanied by full payment of the purchase price thereof and the
amount of any income tax the Company is required by law to withhold by reason of
such exercise. The Option Exercise Price of Shares acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (a) in cash or by certified or bank check at the time the
Option is exercised or (b) the Option Exercise Price may be paid: (i) by
delivery to the Company of other Shares, duly endorsed for transfer to the
Company, with a Fair Market Value on the date of delivery equal to the Option
Exercise Price (or portion thereof) due for the number of shares being acquired
(a “Stock for Stock Exchange”); (ii) a “cashless” exercise program established
with a broker pursuant to which the broker exercises or arranges for the
coordination of the exercise of the Option with the sale of some or all of the
underlying Shares; (iii) any combination of the foregoing methods; or (iv) in
any other form of consideration that is legal consideration for the issuance of
Shares and that may be acceptable to the Board or Committee. The exercise price
of Shares acquired pursuant to an Option that is paid by delivery to the Company
of other Shares acquired, directly or indirectly from the Company, shall be paid
only by Shares that have been held for more than six months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes). Notwithstanding the foregoing, during any period for which
the Company has any security registered under Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or is required to file
reports under Section 15(d) of the Exchange Act, or has filed a registration
statement that has not yet become effective under the Securities Act of 1933, as
amended, and that it has not withdrawn, if the Employee is a director or officer
of the Company, any exercise that involves or may involve a direct or indirect
extension of credit or arrangement of an extension of credit by the Company,
directly or indirectly, in violation of Section 402(a) of the Sarbanes-Oxley Act
of 2002 shall be prohibited.

 

9. No Rights as Shareholder Prior to Exercise. Neither the Employee nor any
person claiming under or through the Employee shall be or have any of the rights
or privileges of a shareholder of the Company in respect of any of the Shares
issuable upon the exercise of this Option until the date of receipt of payment
(including any amounts required by income tax withholding requirements) by the
Company.

 

10. Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive office,
or at such other address as the Company may hereafter designate in writing. Any
notice to be given to the Employee shall be addressed to the Employee as the
address set forth beneath his or her signature hereto, or at any such other
address as the Employee may hereafter designate in writing. Any such notice
shall be deemed to have been duly given three (3) days after being addressed as
aforesaid and deposited in the United States mail, first class postage prepaid.

 

4

 

 

11. Restrictions on Transfer. Except as otherwise provided herein, the Option
herein granted and the rights and privileges conferred hereby shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution attachment
or similar process upon the rights and privileges conferred hereby. Any
transfer, assignment, pledge or other disposal of said Option, or of any right
or privilege conferred hereby, contrary to the provisions hereof, or any sale
under any execution, attachment or similar process upon the rights and
privileges conferred hereby, shall immediately be null and void and shall not
vest in any purported assignee or transferee any rights or privileges of the
optionee, under this Agreement or otherwise with respect to such Options.
Notwithstanding the preceding two sentences, in conjunction with the exercise of
an Option, and for the purpose of obtaining financing for such exercise, the
Option holder may arrange for a securities broker/dealer to exercise an Option
on the Option holder’s behalf, to the extent necessary to obtain funds required
to pay the exercise price of the Option.

 

12. Successor and Assigns. Subject to the limitations on transferability
contained herein, this Agreement shall be binding upon and inure to the benefit
of the heirs, legal representatives, successors, and assigns of the parties
hereto.

 

13. Additional Restrictions. The rights awarded hereby are subject to the
requirement that, if at any time the Board or the Committee shall determine, in
its discretion, that the listing, registration or qualification of the Shares
subject to such rights upon any securities exchange or under any state or
federal law, or the consent or approval of any government regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such rights or the issuance or purchase of Shares in connection with the
exercise of such rights, then such rights may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been affected or obtained free of any conditions not acceptable to the
Board or the Committee. Furthermore, if the Board or Committee determines that
amendment to any stock option (including but not limited to the increase in the
exercise price) is necessary or desirable in connection with the registration or
qualification of any Shares or other securities under the securities or “blue
sky” laws of any state, then the Board or Committee shall have the unilateral
right to make such changes without the consent of the Employee.

 

14. Terms of Employment. Subject to any employment contract with the Employee,
the terms of employment of the Employee shall be determined from time to time by
the Company and the Company shall have the right, which is hereby expressly
reserved, to terminate the Employee or change the terms of the employment at any
time for any reason whatsoever, with or without good cause. The Employee agrees
to notify in writing the Corporate Secretary of the Company of the Employee’s
intention, if any, to terminate Employee’s employment within ten days after said
intention is formed.

 

15. Payment of Taxes. Whenever Shares are to be issued to the Employee in
satisfaction of the rights conferred hereby, the Company shall have the right to
require the Employee to remit to the Company an amount sufficient to satisfy
federal, state and local withholding tax requirements prior to the delivery of
any certificate or certificates for such Shares.

 

5

 

 

16. Terms and Conditions of Plan. This Agreement is subject to, and the Company
and the Employee agree to be bound by, all of the terms and conditions of the
Plan (other than Section 4 thereof) as if this Option had been granted under the
Plan, as the Plan shall have been amended from time to time in accordance with
the terms thereof, provided that no such amendment shall deprive the Employee,
without his or her consent, of any of his or her rights hereunder, except as
otherwise provided in this Agreement or in the Plan. The Shares acquired
hereunder may also be subject to restrictions on transfer and/or rights of
repurchase that may be contained in the Bylaws of the Company or in separate
agreements with Employee. The Board or the Committee shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board or the Committee in good
faith shall be final and binding upon Employee, the Company and all other
interested persons. No member of the Board or the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

 

17. Severability. In the event that any provision in this Agreement shall be
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on the
remaining provisions of this Agreement.

 

18. Governing Law. This Agreement shall be governed by and construed under the
laws of the state of California, without regard to conflicts of law provisions.

 

19. Arbitration. Any and all claims or controversies between the Company and
Employee, including but not limited to (a) those involving the construction or
application of any of the terms, provisions, or conditions of this Agreement;
(b) all contract or tort claims of any kind; and (c) any claim based on any
federal, state, or local law, statute, regulation, or ordinance, including
claims for unlawful discrimination or harassment, shall be settled by
arbitration in accordance with the then current Employment Dispute Resolution
Rules of the American Arbitration Association. Judgment on the award rendered by
the arbitrator(s) may be entered by any court having jurisdiction over the
Company and Employee. The location of the arbitration shall be San Francisco,
California. Unless the Company or a Related Company and Employee mutually agree
otherwise, the arbitrator shall be a retired judge selected from a panel
provided by the American Arbitration Association, or the Judicial Arbitration
and Mediation Service (JAMS). The Company shall pay the arbitrator’s fees and
costs. Employee shall pay for Employee’s own costs and attorneys’ fees, if any.
The Company shall pay for its own costs and attorneys’ fees, if any. However, if
any party prevails on a statutory claim which affords the prevailing party
attorneys’ fees, the arbitrator shall award reasonable attorneys’ fees and costs
to the prevailing party consistent with the relevant statute(s).

 

EMPLOYEE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF HIS RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS AGREEMENT
TO ARBITRATE.

 

6

 

 

IN WITNESS HEREOF, the parties hereto have executed this Agreement, as of the
day and year first above written.

 

COMPANY:

 

BioTime, Inc.

 

      (Signature)         By     Title    

 

EMPLOYEE:

 

      (Signature)                (Please Print Name)   

 

7

 

 



 